

117 S1940 IS: Genetically Engineered Salmon Labeling Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1940IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Murkowski (for herself, Ms. Cantwell, Mr. Sullivan, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the market name of genetically altered salmon in the United States, and for other purposes.1.Short
 titleThis Act may be cited as the Genetically Engineered Salmon Labeling Act.2.PurposesIt is the purpose of this Act to ensure that consumers in the United States can make informed decisions when purchasing salmon.3.Market name for genetically engineered salmon(a)In GeneralNotwithstanding subtitle E of title II of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639 et seq.), or any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the acceptable market name of any salmon that is genetically engineered shall include the words “Genetically Engineered” or GE prior to the existing acceptable market name.(b)DefinitionFor purposes of this section, salmon is genetically engineered if it has been modified by recombinant DNA (rDNA) techniques, including the entire lineage of salmon that contain the rDNA modification.